PER CURIAM.
Appellant, charged with breaking and entering a building with intent to commit a misdemeanor, was convicted of entering without breaking a building with intent to commit a misdemeanor. Relying upon Pettigrew v. State, 316 So.2d 69 (2nd DCA Fla.1975); O’Neal v. State, 308 So.2d 569 (2nd DCA Fla.1975), and Skov v. State, 292 So.2d 64 (2nd DCA Fla.1974), he contends that this is fundamental error. The cited cases have been expressly overruled. See Roberts v. State, 320 So.2d 832 (2nd DCA Fla.1975).
Affirmed.
OWEN, MAGER and DOWNEY, JJ., concur.